DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
As per instant Amendment, claims 1, 8 and 17 have been amended; claims 1, 8 and 17 are independent claims. Claims 1, 3-17, 19 and 20 have been examined and are pending. This Action is made Non-Final. 


Response to Arguments
Applicant’s arguments with respect to the Specification Objection of Claims 1, 8, and 17 have been fully considered but are not persuasive.  The examiner notes paragraph [0072]   states “embodiments of the invention may alternatively provide up to P pairing attempts for an N bit passcode” as noted by applicant, however there is no clear teaching detecting an intrusion based on analyzing the log analysis result by comparing, said information.  Therefore the specification objection is maintained.  
Applicant’s arguments with respect to the Claims 1, 8, and 17 rejected under 35 U.S.C. 112(a) have been fully considered but are not persuasive.  
“Paragraph [0072] of the specification explains that, “instead of requiring up to N pairing attempts to crack an N bit passcode... embodiments of the invention may alternatively provide up to P pairing attempts for an TV bit passcode.” As such, to detect an intrusion, embodiments of the claimed invention compare the number of pairing attempts to the number of bits in the passcode. Therefore, “comparing the number of pairing attempts with a number of bits of a passcode for the WSN” is supported at least by paragraph [0072] of the specification. Accordingly, withdrawal of this rejection is respectfully requested.”
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes paragraph [0072] states “instead of requiring up to N pairing attempts to crack an N bit passcode... embodiments of the invention may alternatively provide up to P pairing attempts for an TV bit passcode” as noted by applicant, then equates the limitation in contention.  The examiner respectfully disagrees with Applicant’s reading and respectfully notes instead of requiring up to N pairing attempts to crack an N bit passcode... embodiments of the invention may alternatively provide up to P pairing attempts for an TV bit passcode” does no equate to comparing the number of pairing attempts with a number of bits of a passcode for the WSN, and further there is no disclosure or connection to “detecting an intrusion based on analyzing the log analysis result by comparing the number of pairing attempts with a number of bits of a passcode for the WSN” (emphasis added).  Therefore the examiner finds this argument not persuasive.  
Applicant’s arguments with respect to claims 1, 3-17, 19 and 20 under 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection.


Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Regarding Claims 1, 8 and 17; claims 1, 8 and 17 recite the limitation “detecting an intrusion based on analyzing the log analysis result by comparing the number of pairing attempts with a number of bits of a passcode for the WSN”. However, the aforementioned limitations is not found in the Specification. There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1, 8 and 17; claims 1, 8 and 17 recite the limitation “detecting an intrusion based on analyzing the log analysis result by comparing the number of pairing attempts with a number of bits of a passcode for the WSN,” (emphasis added); however, the limitation “by comparing the number of pairing attempts with a number of bits of a passcode for the WSN” is not discussed in the specification.  At most, in paragraphs [0072], in the disclosed specification, the specification discusses modifying the current authentication handshake protocol.  The specification discusses handshaking in which messages convey lengthening the bits transported in each message from one to many.  Further at most, [0072] states “instead of requiring up to N pairing attempts to crack an N bit passcode... embodiments of the invention may alternatively provide up to P pairing attempts for an TV bit passcode” However, such discussion does not sufficient provide support for the aforementioned limitation of “detecting an intrusion based on analyzing the log analysis result by comparing the number of pairing attempts with a number of bits of a passcode for the WSN” (emphasis added).   The examiner notes there is no recitation of detection nor analyzing a log by comparing the aforementioned information.  The Examiner respectfully requests the Applicant point out where in the specification support can be found for the aforementioned newly added limitations.  Applicant is required to cancel the new matter in the reply to this Office Action.

Regarding claims 3-7, 9-16 and 19-20;  Claims 3-7, 9-16 and 19-20 are dependent on claims 1 or 8 or 17, and therefore inherit 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, issues of the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuel (US 2018/0129805 A1) in view of Louie et al. (US 2013/0067288 A1) and SHY (US 2016/0112411 A1).

Regarding Claim 1;
Samuel discloses a method for monitoring wireless sensor node security, comprising:
...log information form the Wireless Sensor Node (FIG. 3 – IoT Devices (i.e., sensor nodes) and FIG. 4 and [0036] – wireless network (i.e., wireless network composed of IoT devices (i.e., sensor nodes) of FIG. 3) and [0044] - As shown, step 424 occurs next in some examples. At step 424, IoT device 441 receives and collects environmental data from the environment, e.g., the environment in the vicinity of IoT device 441, and collects data about the internal security state of IoT device 441 and [0054] - ...At step 425, IoT device 441 may make a determination as to whether or not to send data to IoT hub 451. In some examples, at step 425, IoT device 441 simply determines to always send all of the data to IoT hub 451. In some examples, data is only sent upon a threshold based on one of more of the types of data being exceeded).
analyzing the log information to obtain a log analysis result ([0057]-[0058] - As shown, step 427 occurs next after step 426 in some examples. At step 427, IoT hub 451 makes a determination, based on the IoT data received at step 426, as to whether the set of security rules stored in IoT hub 451 has been violated); 
detecting an intrusion based on analyzing the log analysis result  by comparing... ([0015] - Examples of the disclosure monitor the security of the devices, detect intrusions and/or threats to the device, and/or communicate such intrusions and/or threats to a remote party, e.g., a system or operator who might be able to mitigate the intrusion and/or threat and [0057]-[0058] - As shown, step 427 occurs next after step 426 in some examples. At step 427, IoT hub 451 makes a determination, based on the IoT data received at step 426, as to whether the set of security rules stored in IoT hub 451 has been violated... As shown, step 428 occurs next in some examples. At step 428, IoT hub 451 selectively sends an alert to device portal service 413 based on the determination at step 427. If at step 427 it was determined that the set of rules were violated, IoT hub 451 communicates an alert to device portal service 413. If instead at step 427 it was determined that the set of rules were not violated, IoT hub 451 does not send out an alert); and 
performing an intrusion mitigation action (IMA) in response to detecting the intrusion ([0015] - Examples of the disclosure monitor the security of the devices, detect intrusions and/or threats to the device, and/or communicate such intrusions and/or threats to a remote party, e.g., a system or operator who might be able to mitigate the intrusion and/or threat).
Samuel fails to explicitly disclose:

retrieving log information from the WSN;
... wherein the log information comprises pairing activity information describing pairing attempts between the WSN and other devices;
detecting ... based on analyzing the... log... the number of pairing attempts with a number of bits of a passcode for the WSN.  
However, in an analogous art, Louie teaches: 
establishing a connection with a wireless sensor node (WSN) ([0019] – a wireless network and [0032] - In some embodiments, a support device can be configured to request logging information from the multiple devices. This can happen after the passing of any amount of time after the logs are captured); 
retrieving log information from the WSN ([0032] - In some embodiments, a support device can be configured to request logging information from the multiple devices. This can happen after the passing of any amount of time after the logs are captured and [0033]-[0034] -Step 218 requests one or more log file from a first computing device... Responsive to receiving one or more log files, step 222 analyzes the log file(s) from multiple computing devices);
“analyzing the log information” ... wherein the log information comprises pairing activity information describing pairing attempts between the WSN and other devices ([0026] - For example, the connection state can be detected programmatically and without user intervention. In some embodiments, the connection state can be related this can be a connection failure, such as a failure to connect, a failure to disconnect cleanly, lost data packets, etc. Alternately or additionally, the connection state can be related to a certain sequence of events, such as repeated login attempts that fail, handshaking logic errors, data exchange errors, distributed algorithm failures, etc. In this particular example, the connection state is associated with a communication link between a client device and a server device. However, as described above, it is to be appreciated and understood that the communication link can be between any combination of computing devices without departing from the spirit of the claimed subject matter (e.g., a smart phone synchronizing with a computing device, a set top-box in communication with a distribution service, etc.) and [0027] - Responsive to detecting at least one connection related state, step 204 initiates a logging process and [0028] - The level of logging can specify a more detailed level of logging, a less detailed level of logging, a more specific type of logging, etc. Any suitable type of information can be logged, such as a number of failed operations and/or attempts, transaction and/or message identification (ID) information, time duration between transactions, and the like.);
detecting “intrusion” based on analyzing the... log... “involving” the paring attempts ... ([0023] - One way to diagnose a failure is to capture information associated with abnormal and/or unexpected behavior. In order to do this, logging should be enabled in time to capture relevant information [0026] - the connection state can be related to a certain sequence of events, such as repeated login attempts that fail and [0034] -  Responsive to receiving one or more log files, step 222 analyzes the log file(s) from multiple computing devices... synchronization marker).  As reasonably constructed “repeated login attempts that fail” can be considered “abnormal” and be read on intrusion. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Louie to the method of Samuel to include establishing a connection with a wireless sensor node (WSN); retrieving log information from the WSN; “analyzing the log information” ... wherein the log information comprises pairing activity ; detecting “intrusion” based on analyzing the... log... “involving” the paring attempts .... Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Louie’s establishing a connection, retrieval  of a log, and analyzing the log pairing activity information for “intrusion” can be predictably to the environment and logging of Samuel to thereby achieve a result/solution that would read on the claim limitation.  One would have been motivated to combine the teachings of Louie to Samuel to provide users with a means for automatic cooperative logging of information associated with a connection and/or transactions between at least two computing devices (Louie, [0011]);
Further, in an analogous art, SHY teaches concepts of known attacks that involve the number of pairing attempts with a number of bits of a passcode for the WSN (SHY, [0010]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of SHY to the log information that is analyzing for log pairing attempts as taught by the combination of Samuel and Louie to include known attacks that involve the number of pairing attempts with a number of bits of a passcode for the WSN. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable (SHY, [0013]).

Regarding Claim 3;
Samuel in view of Louie and SHY disclose the method to Claim 1.
Louie further discloses wherein log information comprises connection activity information between the WSN and other devices (Louie, [0026]-[0028] - Alternately or additionally, the connection state can be related to a certain sequence of events, such as repeated login attempts that fail, handshaking logic errors, data exchange errors, distributed algorithm failures, etc. In this particular example, the connection state is associated with a communication link between a client device and a server device... Responsive to detecting at least one connection related state, step 204 initiates a logging process... The level of logging can specify a more detailed level of logging, a less detailed level of logging, a more specific type of logging, etc. Any suitable type of information can be logged, such as a number of failed operations and/or attempts, transaction and/or message identification (ID) information, time duration between transactions, and the like).

Regarding Claim 5;
Samuel in view of Louie and SHY disclose the method to Claim 1.
Samuel further discloses wherein analysis of the log information is performed locally on an authorized gateway node (AGN) (FIG. 4 – IoT Hub).

Regarding Claim 8;
Samuel discloses a wireless sensor network, comprising:
	at least one wireless sensor node (WSN) (FIG. 3 – IoT Devices (i.e., sensor nodes));
	an authorized gateway node (AGN) wireless connectable to the at least one WSN (FIG. 3 - IoT hub), and programmed to:
...log information form the Wireless Sensor Node (FIG. 3 – IoT Devices (i.e., sensor nodes) and FIG. 4 and [0036] – wireless network (i.e., wireless network composed of IoT devices (i.e., sensor nodes) of FIG. 3) and [0044] - As shown, step 424 occurs next in some examples. At step 424, IoT device 441 receives and collects environmental data from the environment, e.g., the environment in the vicinity of IoT device 441, and collects data about the internal security state of IoT device 441 and [0054] - ...At step 425, IoT device 441 may make a determination as to whether or not to send data to IoT hub 451. In some examples, at step 425, IoT device 441 simply determines to always send all of the data to IoT hub 451. In some examples, data is only sent upon a threshold based on one of more of the types of data being exceeded).
obtain a log analysis result based on the log information ([0057]-[0058] - As shown, step 427 occurs next after step 426 in some examples. At step 427, IoT hub 451 makes a determination, based on the IoT data received at step 426, as to whether the set of security rules stored in IoT hub 451 has been violated); 
detect an intrusion based on analyzing the log analysis result by comparing... ([0015] - Examples of the disclosure monitor the security of the devices, detect intrusions and/or threats to the device, and/or communicate such intrusions and/or threats to a remote party, e.g., a system or operator who might be able to mitigate the intrusion and/or threat and [0057]-[0058] - As shown, step 427 occurs next after step 426 in some examples. At step 427, IoT hub 451 makes a determination, based on the IoT data received at step 426, as to whether the set of security rules stored in IoT hub 451 has been violated... As shown, step 428 occurs next in some examples. At step 428, IoT hub 451 selectively sends an alert to device portal service 413 based on the determination at step 427. If at step 427 it was determined that the set of rules were violated, IoT hub 451 communicates an alert to device portal service 413. If instead at step 427 it was determined that the set of rules were not violated, IoT hub 451 does not send out an alert); and 
perform an intrusion mitigation action (IMA) in response to detecting the intrusion ([0015] - Examples of the disclosure monitor the security of the devices, detect intrusions and/or threats to the device, and/or communicate such intrusions and/or threats to a remote party, e.g., a system or operator who might be able to mitigate the intrusion and/or threat).
Samuel fails to explicitly disclose:
establish a connection with a wireless sensor node (WSN) ; 
retrieve log information from the WSN, wherein the log information comprises pairing activity information describing pairing attempts between the WSN and the at least one WSN;
detect ... based on analyzing the .. log... the pairing attempts with a size of a passcode for the WSN.  

establishing a connection with a wireless sensor node (WSN) ([0019] – a wireless network and [0032] - In some embodiments, a support device can be configured to request logging information from the multiple devices. This can happen after the passing of any amount of time after the logs are captured); 
retrieving log information from the WSN ([0032] - In some embodiments, a support device can be configured to request logging information from the multiple devices. This can happen after the passing of any amount of time after the logs are captured and [0033]-[0034] -Step 218 requests one or more log file from a first computing device... Responsive to receiving one or more log files, step 222 analyzes the log file(s) from multiple computing devices), wherein the log information comprises pairing activity information describing pairing attempts between the WSN and other devices ([0026] - For example, the connection state can be detected programmatically and without user intervention. In some embodiments, the connection state can be related this can be a connection failure, such as a failure to connect, a failure to disconnect cleanly, lost data packets, etc. Alternately or additionally, the connection state can be related to a certain sequence of events, such as repeated login attempts that fail, handshaking logic errors, data exchange errors, distributed algorithm failures, etc. In this particular example, the connection state is associated with a communication link between a client device and a server device. However, as described above, it is to be appreciated and understood that the communication link can be between any combination of computing devices without departing from the spirit of the claimed subject matter (e.g., a smart phone synchronizing with a computing device, a set top-box in communication with a distribution service, etc.) and [0027] - Responsive to detecting at least one connection related state, step 204 initiates a logging process and [0028] - The level of logging can specify a more detailed level of logging, a less detailed level of logging, a more specific type of logging, etc. Any suitable type of information can be logged, such as a number of failed operations and/or attempts, transaction and/or message identification (ID) information, time duration between transactions, and the like.);
detecting “intrusion” based on analyzing the... log... “involving” the paring attempts ... ([0023] - One way to diagnose a failure is to capture information associated with abnormal and/or unexpected behavior. In order to do this, logging should be enabled in time to capture relevant information [0026] - the connection state can be related to a certain sequence of events, such as repeated login attempts that fail and [0034] -  Responsive to receiving one or more log files, step 222 analyzes the log file(s) from multiple computing devices... synchronization marker).  As reasonably constructed “repeated login attempts that fail” can be considered “abnormal” and be read on intrusion. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Louie to the method of Samuel to include establishing a connection with a wireless sensor node (WSN); retrieving log information from the WSN, wherein the log information comprises pairing activity information describing pairing attempts between the WSN and other devices; detecting “intrusion” based on analyzing the... log... “involving” the paring attempts .... Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Loue’s establishing a connection, retrieval  of a log, and (Louie, [0011]);
Further, in an analogous art, SHY teaches concepts of known attacks that involve the number of pairing attempts with a number of bits of a passcode for the WSN (SHY, [0010]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of SHY to the log information that is analyzing for log pairing attempts as taught by the combination of Samuel and Louie to include known attacks that involve the number of pairing attempts with a number of bits of a passcode for the WSN. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings SHY’s known concepts that involve the number of pairing attempts with a number of bits of a passcode for the WSN can be the information what is within the log information thus would be analyzed to detect intrusion based found in the combination Samuel and Louie to thereby achieve a result/solution that would read on the claim limitation, i.e., analyzing the log by comparing  number of pairing attempts with the bits of a passcode in the analysis to detect intrusion.  One would have been motivated to combine the teachings of Cervantes to Samuel to provide users with a means for “improving” Bluetooth security (SHY, [0013]).
Regarding Claim 14;
Samuel in view of Louie and SHY disclose the network to Claim 8.
Samuel further discloses wherein the AGN is further programmed to analyze the log information to obtain the log analysis result (FIG. 4 – IoT Hub).

Regarding Claim(s) 17 and 19; claim(s) 17 and 19 is/are directed to a/an medium associated with the method claimed in claim(s) 1 and 3. Claim(s) 17 and 19 is/are similar in scope to claim(s) 1 and 3, and is/are therefore rejected under similar rationale.

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuel (US 2018/0129805 A1) in view of Louie et al. (US 2013/0067288 A1) and SHY (US 2016/0112411 A1) and further in view of King (US 8,839,435 B1).

Regarding Claim 4;
Samuel in view of Louie and SHY disclose the method to Claim 1.
Samuel in view of Louie and SHY fail to explicitly disclose wherein log information comprises data transfer information between the WSN and other devices.
However, in an analogous art, King teaches wherein log information comprises data transfer information between the WSN and other devices (King, col. 3, lines 23-36).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of King to the method of Samuel in view of Louie and SHY to include wherein log information comprises data transfer information between the WSN and other device. Further a person of ordinary skill in the art to use exemplary rational to support a (King, [0001]).

Regarding Claim(s) 20; claim(s) 20 is/are directed to a/an medium associated with the method claimed in claim(s) 4. Claim(s) 20 is/are similar in scope to claim(s) 4, and is/are therefore rejected under similar rationale.

Claims 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuel (US 2018/0129805 A1) in view of Louie et al. (US 2013/0067288 A1) and SHY (US 2016/0112411 A1) and further in view of Cervantes (US 2009/0070455 A1).

Regarding Claim 6;
Samuel in view of Louie and SHY disclose the method to Claim 1.
Samuel in view of Louie and SHY fail to explicit disclose wherein analysis of the log information is performed remotely on an authorized user system.
Cervantes further teaches wherein analysis of the log information is performed remotely on an authorized user system (AUS) (Cervantes, [0026] and [0031]-[0032] - Additionally, the network 104 may include one or more network management devices, including a visual log manager 110. The visual log manager 110 may be a stand-alone network management device. Alternatively, the visual log manager 110 may be incorporated as a hardware or software module of another network management device. In one specific embodiment, the visual log manager 110 may include a software application configured to run on a laptop computer, desktop computer, or network server and [0042] and [0048] - The display module 206 may include a graphical user interface module 306. The graphical user interface module 306 may take information collected by the parsing module 204 and display it in a visual representation of the network and log files for viewing and analysis by a user.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Cervantes to the method of Samuel and Louie and SHY to include wherein analysis of the log information is performed remotely on an authorized user system. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Cervantes’s remote log analysis can be predictably to the environment of Samuel and Louie and SHY to thereby achieve a result/solution that would read on the claim limitation.  One would have been motivated to combine the teachings of Cervantes to Samuel to provide users with a means for visual log analysis (Cervantes, [0002]).


Regarding Claim 15;
Samuel in view of Louie and SHY disclose the network to Claim 8.
	Samuel discloses an authorized user system (AUS) operatively connected to the AGN through a network wherein the AGN is further programmed to [send] an analysis of the log information to the AUS ([0037] - Device portal service 313 includes a device or multiple devices that perform actions in providing a device portal to users of IoT devices and [0062] - In some examples, at step 428, rather than simply sending out an alert, other details, including, for example, information about the nature of the attack or threat, as far as can be determined, is also communicated from IoT hub 451 to device portal service 413 along with the alert).
	Samuel in view of Louie and SHY fail to explicit disclose delegate an analysis of the log information to the AUS, to obtain the log analysis result
Cervantes further teaches delegate an analysis of the log information to the AUS, to obtain the log analysis result (Cervantes, [0042] and [0048] - The display module 206 may include a graphical user interface module 306. The graphical user interface module 306 may take information collected by the parsing module 204 and display it in a visual representation of the network and log files for viewing and analysis by a user.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Cervantes to the method of Samuel and Louie and SHY to include delegate an analysis of the log information to the AUS, to obtain the log analysis result. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable (Cervantes, [0002]).

Regarding Claim 16;
Samuel in view of Louie and SHY and Cervantes disclose the network to Claim 15.
	Samuel further discloses wherein the AGN comprises a wireless transceiver for communicating wirelessly with the at least one WSN ([0031] and [0034]-[0035]), a computer processor for processing instructions ([0023]), memory for storing at least the log information ([0024]), at least one network interface for communicating with the AUS over the network (FIG. 4 and [0031]), and a power source for powering the wireless transceiver, the computer processor, the memory, and the at least one network interface ([0023] – powered)







Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuel (US 2018/0129805 A1) in view of Louie et al. (US 2013/0067288 A1) and SHY (US 2016/0112411 A1) and further in view of Newell et al. (US 2017/0230334 A1).

Regarding Claim 7;
Samuel in view of Louie and SHY disclose the method to Claim 1.
Samuel in view of Louie and SHY fail to explicitly disclose wherein the IMA comprises issuing a hard reset command to the WSN
However, in an analogous art, Newell teaches wherein the IMA comprises issuing a hard reset command to the WSN (Newell, [0019]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Newell to the method of Samuel in view of Louie and SHY to include wherein log information comprises data transfer information between the WSN and other device. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Newell’s hard reset command can be predictably to the environment of Samuel in view of Louie and SHY to thereby achieve a result/solution that would read on the claim limitation.  One would have been motivated to combine the teachings of Newell to Samuel in view of Louie and SHY to provide users with a means for enrolling and managing devices ... so (Newell, [0018]).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuel (US 2018/0129805 A1) in view of Louie et al. (US 2013/0067288 A1) and SHY (US 2016/0112411 A1) and further in view of Christie et al. (US 7,082,507 B1).

Regarding Claim 9;
Samuel in view of Louie and SHY disclose the network to Claim 8.
Samuel teaches wherein the WSN comprises memory... wherein the log information is... from ... memory (FIG. 3 – IoT Devices (i.e., sensor nodes) and FIG. 4 and [0022] and [0036] – wireless network (i.e., wireless network composed of IoT devices (i.e., sensor nodes) of FIG. 3) and [0044] - As shown, step 424 occurs next in some examples. At step 424, IoT device 441 receives and collects environmental data from the environment, e.g., the environment in the vicinity of IoT device 441, and collects data about the internal security state of IoT device 441 and [0054] - ...At step 425, IoT device 441 may make a determination as to whether or not to send data to IoT hub 451. In some examples, at step 425, IoT device 441 simply determines to always send all of the data to IoT hub 451. In some examples, data is only sent upon a threshold based on one of more of the types of data being exceeded).
Samuel in view of Louie and SHY fail to explicitly disclose ...wherein at least a portion of the memory restricts a modification of data written therein, wherein the log information is retrieved form the portion of the memory.  
(Christie, col. 12, lines 3-35 -  must go through these tables to access physical memory.... ...disallow any modification).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Christie to the method of Samuel in view of Louie and SHY to include wherein at least a portion of the memory restricts a modification of data written therein, wherein the ... information is retrieved form the portion of the memory. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Christie’s memory restriction can be predictably to the environment of Samuel in view of Louie and SHY to thereby achieve a result/solution that would read on the claim limitation.  One would have been motivated to combine the teachings of Christie to Samuel in view of Louie and SHY to provide users with a means for protecting data stored within the computer system memory from unauthorized access (Christie, col. 1, lines 10-14).

Regarding Claim 10;
Samuel in view of Louie and SHY and Christie disclose the network to Claim 9.
Samuel further discloses wherein the WSN further comprises a computer processor for processing instructions ([0023] and [0034]-[0035]), a wireless transceiver for communicating ([0031]), at least one sensor for obtaining sensory information ([0045]), and a power source for powering the memory ([0026]), the computer processor, the wireless transceiver, and the at least one sensor ([0023] – powered)

Regarding Claim 11;
Samuel in view of Louie and SHY and Christie disclose the network to Claim 10;
Samuel further teaches wherein the wherein the WSN further comprises at least one action element for effecting a physical change in an environment. ([0001] – IoT... The devices can include everyday objects such as toasters, coffee machines, thermostat systems, washers, dryers, lamps, automobiles, and the likes (i.e., include action elements for effective a physical change in an environment) and [0034]-[0035]).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuel (US 2018/0129805 A1) in view of Louie et al. (US 2013/0067288 A1) and SHY (US 2016/0112411 A1) and  Christie et al. (US 7,082,507 B1) and further in view of Terry (US 2010/0228870 A1).

Regarding Claim 12;
Samuel in view of Louie and SHY and Christie disclose the network to Claim 10;
Samuel further teaches wherein a portion of the processing instructions comprises instructions for writing information associated with... activity ([0044]).
Samuel in view of Louie and SHY and Christie wherein ... processing instructions comprises instructions for writing information associated with at least one of pairing activity, 
However, in an analogous art, Terry teaches wherein ... processing instructions comprises instructions for writing information associated with at least one of pairing activity, connection activity, and data transfer activity, between the WSN and at least another device, to the memory (Terry, [0042] -  In accordance with at least one embodiment of the present invention, one or more data files may be used to log the connection events, for example, a single data file may be used to log both authorized and unauthorized connection events, or separate data files may be used to separately log the authorized and unauthorized connection events).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Terry to the method of Samuel in view of Louie and SHY and Christie to include wherein ... processing instructions comprises instructions for writing information associated with at least one of pairing activity, connection activity, and data transfer activity, between the WSN and at least another device, to the memory. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Terry’s writing of information can be predictably to the environment of Samuel in view of Louie and SHY and Christie to thereby achieve a result/solution that would read on the claim limitation.  One would have been motivated to combine the teachings of Terry to Samuel in view of Louie and SHY and (Terry, [0002]).

Regarding Claim 13;
Samuel in view of Louie and SHY and Christie and Terry disclose the network to Claim 12;
Terry further teaches wherein the at least another device initiates an unauthorized wireless connection with the WSN (Terry, [0042] -  In accordance with at least one embodiment of the present invention, one or more data files may be used to log the connection events, for example, a single data file may be used to log both authorized and unauthorized connection events, or separate data files may be used to separately log the authorized and unauthorized connection events.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439